Citation Nr: 1756716	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to December 31, 2012, in excess of 20 percent from December 31, 2012, to January 14, 2016, and whether a reduction in the disability rating from 20 to 10 percent effective January 15, 2016 was proper. 

2.  Entitlement to a compensable rating for radiculopathy of the right lower extremity prior to August 2, 2010, in excess of 10 percent from August 2, 2010 to December 30, 2012, in excess of 20 percent from December 31, 2012 to January 14, 2016, and whether a reduction in the disability rating from 20 to 10 percent effective January 15, 2016 was proper.

3.  Entitlement to a compensable rating for radiculopathy of the left lower extremity prior to August 2, 2010, in excess of 10 percent from August 2, 2010 to December 30, 2012, in excess of 20 percent from December 31, 2012 to January 14, 2016, and whether a reduction in the disability rating from 20 to 10 percent effective January 15, 2016 was proper.

4.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease (CAD) prior to October 16, 2013, in excess of f 60 percent from October 16, 2013 to January 14, 2016, and whether a reduction in the disability rating from 60 to 30 percent effective January 15, 2016 was proper. 

5.  Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to February 1969.  He unfortunately died in August 2016; the appellant is the Veteran's surviving daughter, and as discussed below, she has been substituted by the RO to complete the processing of her father's pending appeal.
These matters come on appeal before the Board of Veterans' Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska, RO.

By way of procedural background, the Veteran's claim for increased rating for lumbar spine disorder originally arose from an October 2007 rating decision, in which the RO denied a rating in excess of 10 percent.  The Veteran perfected an appeal to the Board, which denied the Veteran's claim, in March 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the Board's decision as to the Veteran's lumbar spine claim and remanded the claim for re-adjudication.  The Board remanded the matter in July 2012 and October 2015 for additional development. 

In a June 2013 rating decision, the RO awarded service connection for radiculopathy in the right and left lower extremities and assigned noncompensable separate ratings from August 22, 2007, 10 percent ratings effective from August 2, 2010, and 20 percent ratings from December 31, 2012.  The Veteran appealed the assigned effective date for initial awards as well as the assigned ratings.  The effective date claims were previously denied in an October 2015 Board decision.

In a November 2013 rating decision, the RO awarded service connection for CAD and assigned a 10 percent rating from May 4, 2009, and a 60 percent rating from October 16, 2013, and the RO denied the claims for increased rating for PTSD and for TDIU.  The Veteran appealed the assigned effective date and ratings for his CAD disability as well as the denial of a higher rating for his PTSD and entitlement to TDIU.  The effective date for the CAD disability was also denied in an October 2015 Board decision.  

In a September 2016 decision, the Board dismissed the claims due to the death of the Veteran.  The appellant has since been substituted to complete the processing of the deceased Veteran's appeal.  See 38 U.S.C. § 5121A (2012).  Therefore, the claims are properly before the Board for appellate consideration.

The Board also notes that the appellant filed a notice of disagreement (NOD) with respect to a May 2017 determination that denied entitlement to service connection for cause of the Veteran's death.  The AOJ has acknowledged receipt of the NOD and is taking additional action.  See November 2017 Deferred Rating Decision.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clalims on appeal initiated by the Veteran had not yet been adjudicated by the RO at the time of his death.

 2.  The appellant is the Veteran's surviving daughter, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

3.  For the entire rating period on appeal, the Veteran's lumbar spine disability has more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, to include during flare-ups.

4.  For the entire rating period on appeal, the Veteran's lumbar spine disability has not been manifested by forward flexion 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or IVDS resulting in incapacitating episodes.

5.  The reduction in the evaluation for the lumbar spine disability was not based on evidence that showed actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

6.  For the entire rating period on appeal, the Veteran's right and left lower extremity radiculopathy more nearly approximates moderate neurological symptoms.

7.  The reduction in the evaluation for the right and left lower extremity radiculopathy disability was not based on evidence that showed actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

8.  For the entire rating period on appeal, the Veteran's CAD disability more nearly approximate workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea and fatigue; at no time did the Veteran's CAD disability result in chronic congestive heart failure, a workload of 3 METs or less results, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

9.  For the entire increased rating period on appeal, the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment with nightmares.  




CONCLUSIONS OF LAW

1.  The Veteran's surviving daughter is a proper substitute claimant in this case.  38 U.S.C. § 5121A  (2012).

2.  For the rating period prior to December 30, 2012, the criteria for a 20 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  For the rating period from December 31, 2012 to January 14, 2016, the criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  The reduction in the evaluation for the lumbar spine disability from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent evaluation is restored effective January 15, 2016.  38 U.S.C. § 5112 (West 2012); 38 C.F.R. 
§§ 3.102, 3.105, 3.343, 3.344(c), Diagnostic Code 5242 (2017).

5.  For the rating period prior to August 2, 2010, the criteria for a 20 percent rating, but no higher for right lower extremity radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

6.  For the rating period prior to August 2, 2010, the criteria for a 20 percent rating, but no higher for left lower extremity radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

7.  For the rating period from August 2, 2010 to December 30, 2012, the criteria for a rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

8.  For the rating period from August 2, 2010 to December 30, 2012, the criteria for a rating of 20 percent, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

9.  For the rating period from December 31, 2012 to January 14, 2016, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

10.  For the rating period from December 31, 2012 to January 14, 2016, the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

11.  The reduction of the Veteran's evaluation for right lower extremity radiculopathy from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent evaluation is restored effective January 15, 2016.  
38 U.S.C. § 5112 (West 2012); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344(c), Diagnostic Code 8520 (2017).

12.  The reduction of the Veteran's evaluation for left lower extremity radiculopathy from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent evaluation is restored.  38 U.S.C. § 5112 (West 2012); 
38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344(c), Diagnostic Code 8520 (2017).

13.  For the entire initial rating period prior to October 16, 2013, the criteria for a 60 percent rating, but no higher, for CAD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (2017).

14.  For the rating period from October 16, 2013 to January 14, 2016, the criteria for a rating in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (2017).

15.  The reduction of the Veteran's evaluation for CAD from 60 percent to 30 percent, effective January 15, 2016, was improper; the 60 percent evaluation is restored effective January 15, 2016.  38 U.S.C. § 5112 (West 2012); 38 C.F.R. 
§§ 3.102, 3.105, 3.343, 3.344(c), Diagnostic Code 7005 (2017).

16.  For the entire increased rating period on appeal, the criteria for a 30 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

 A.  Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.  § 5121 (2012); 38 C.F.R. § 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.  § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, Â§ 212, 122 Stat. 4145, 4151  (2008).

Here, the record reflects that this appeal has an extensive proceduratl history originally stemming from an increased rating claim denied by an Octobe 2007 rating decision.  Thereafter the remaining issues were perfected and added to the appeal and the appeal had not yet been adjudicated in completion before his death in August 2016. 

In October 2016 , the RO received the appellant's VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, which was granted by the RO In January 2017.

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claims.  38 U.S.C.  § 5121A .  As noted, the Veteran died in August 2016, after having filed his claims.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in January 2017. In addition, the record contains credible evidence that the appellant is the Veteran's daughter.  The appellant is a properly substituted claimant.

B.  Duties to Notify and Assist

In this case, neither the Veteran during his lifetime nor the appellant (or their representatives) have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Notice regarding the reductions in the Veteran's disability ratings will be addressed separately in the sections below.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Laws and Regulations for Rating Reductions

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e). The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105 (e).  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Here, the reduction notification procedures were undertaken.  See March 2016 VA letter to Veteran.  

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344 (a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344 (c).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

For ratings that had been in effect for 5 years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations.  38 C.F.R. § 3.344 (a)-(c).  In this case however, at the time of the reduction, the 20 percent ratings for the Veteran's lumbar spine and bilateral radiculopathy disabilities had been in effect less than 5 years (i.e., from December 2012 to January 2016).  As such, the evaluation was in effect less than 5 years and these regulations are inapplicable. 

Regardless of whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Rating Analysis and Propriety of Reduction for Lumbar Spine Disability 

Prior to his death, the Veteran was in receipt of a 10 percent rating for degenerative disc disease of the lumbar spine for the entire increased rating period prior to December 31, 2012.  Beginning December 31, 2012, the Veteran was in receipt of a 20 percent.  As of January 15, 2016, the AOJ reduced the Veteran's disability to 10 percent.   

As such, the Board will consider whether higher ratings are warranted for the Veteran's lumbar spine disability, to include whether the reduction beginning January 15, 2016 was proper.  

The Veteran's lumbar spine disability, diagnosed as degenerative disc disease and arthritis has been appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran has not been diagnosed with Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5242 (degenerative arthritis of the spine) of the General Rting Formula , a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence includes an August 2007 VA spine examination.  During the evaluation, the Veteran complained of low back pain, stiffness, and radiating pain to both legs.  Flare-ups were noted to occur every 2-3 months and lasted 1-2 weeks.  During flare-ups, the Veteran indicated that the pain was more intense and he was limited to walking a few yards and standing was limited to 15 minutes.  Upon range of motion testing, flexion of the spine was limited to 70 degrees (active and passive), extension was limited to 20 degrees.  There was no pain on active or passive motion or after repetitive use testing.  Bilateral lateral flexion was limited to 25 degrees and bilateral lateral rotation was limited to 20 degrees with no pain on active or passive motion or after repetitive use testing.  No muscle spasms were reported and the Veteran had a normal gait.  

A September 2010 VA physical therapy treatment note indicates that the Veteran was instructed to modify all activities, including limiting all flexion activities and performing only extension activities.

In October 2012, the Veteran underwent a lumbar spine magnetic resonance image (MRI).  Results of the report showed multilevel degenerative disk disease of the lumbar spine with multilevel disk bulges, annular tears, and disk extrusions.  There was no significant neural impingement within the central canal.  There was right posterolateral annular tear and disk protrusion at the L3-4 level causing abutment of the exiting right L3 nerve root in the neural foramen.  

The Veteran was afforded another VA spine examination on December 31, 2012.  During the evaluation, the Veteran reported that prolonged sitting and standing would cause flare-ups.  He also reported some radiating pain to both legs.  Upon range of motion testing, forward flexion of the spine was limited to 55 degrees with pain starting at 45 degrees.  After repetitive use testing, flexion was limited to 55 degrees.  There were no muscle spasms or guarding of the spine.  Radiculopathy (sciatic nerve) was noted bilaterally and was indicated to be of "moderate" severity.  The examiner noted that the Veteran did not have IVDS.  In a March 2013 VA addendum opinion, the examiner also noted that there was no additional loss of range of motion and no functional loss due to additional degrees of limited of motion, because range of motion remained the same with repetitive use.

VA obtained a VA medical opinion in May 2013 regarding the onset of the Veteran's radiculopathy.  The examiner indicated that during the August 2007 VA examination, the examiner mentioned radicular symptoms in both legs various times during the report.  Therefore, it was opined that the Veteran's radiculopathy in both lower extremities was present at that time (i.e., during the August 2007 VA examination).  Further, regarding the functional impact in degrees during flare-ups, the examiner indicated that, based upon the Veteran's level of back disease, it was likely he would have additional range of motion loss during flares, along with
functional impact (with pain and weakness of the back) when the back was used repeatedly and/or with flare-ups.  However, the examiner stated that it would be speculation to specifically state the actual degrees of additional loss of motion during a flare or when the back was used repetitively, as an objective examiner needed to be present to obtain any additional degrees of loss of motion.

Pursuant to the Board's 2015 remand, the Veteran was afforded another VA spine examination on January 15, 2016.  At that time, the Veteran reported pain in the small of the back.  The Veteran reported having had a burning pain radiating down the posterior thighs to the posterior knees for the last 10 years.  The leg pain was noted to come on with activity, especially with bending forward.  Specific flare-ups were not reported; however, the Veteran did note that he had functional loss or impairment with walking, bending, and lifting.  Range of thoracolumbar spine motion testing revealed flexion limited to 75 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  There was no evidence of pain with weight bearing.  After repetitive use, there was no additional loss of function or range of motion.  There was no guarding or muscle spasms.  The examiner indicated that the Veteran had right lower extremity radiculopathy of mild severity, but none on the left side.  Ankylosis was not present.  The Veteran also did not have IVDS.  Regarding functional impairment, the examiner indicated that the Veteran would have difficulty with repetitive bending and twisting on a more than occasional basis.  The examiner indicated that the Veteran should not climb or crawl and should not squat on more than an occasional basis.

In an accompanying January 2016 VA peripheral nerve examination report, the examiner diagnosed the Veteran with mild incomplete paralysis of the right femoral nerve.  

In a March 2016 statement, the Veteran indicated that the arthritis in his back continued to limit his movement on a daily basis.  Even with medication, the Veteran reported still being in pain with any activity.  

Upon review of all evidence of record, both lay and medical, the Board finds that a 20 percent rating for the Veteran's lumbar spine disability, but no higher, is warranted throughout the entire rating period on appeal.

As noted above, under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The Board acknowledges that the Veteran's range of motion testing during the August 2007 VA examination showed flexion limited to 70 degrees and was limited to 75 degrees during the January 2016 VA examination.  However, the evidence shows that the Veteran had been instructed to modify all activities, including limiting all flexion activities.  See September 2010 VA physical therapy treatment note in Virtual VA.  Further, the VA medical opinion obtained in May 2013 specifically indicated that, regarding the functional impact in degrees during flare-ups and based upon the Veteran's level of back disease, it was likely that the Veteran would have additional range of motion loss during flares, along with functional impact (with pain and weakness of the back) when the back was used repeatedly and/or with flare-ups.  Also regarding functional impairment, the most recent January 2016 VA examination report indicated that the Veteran would have difficulty with repetitive bending and twisting on a more than occasional basis.  The examiner also noted that the Veteran should not climb or crawl and should not squat on more than an occasional basis.  The Board finds that the Veteran's functional impairment of the lumbar spine, to include during flare-ups, more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees as contemplated by a 20 percent disability rating. 

The evidence does not demonstrate that the Veteran's lumbar spine disability has more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As such, a rating in excess of 20 percent is not warranted for the rating period on appeal.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent disability rating are approximated for the appeal period from July 2007 to December 30, 2012.  As for the rating period from December 31, 2012 to January 14, 2016, a rating in excess of 20 percent is denied. 

Regarding the rating period beginning January 15, 2016, the Board finds that the Veteran's lumbar spine disability did not show actual improvement in his ability to function under the ordinary conditions of life and work.  Specifically, it does not appear that the functional impairment of the Veteran's lumbar spine during a flareup was considered when reducing the disability rating.  Although the January 2016 VA examination found improved range of motion as compared to the prior examination, the examiner reached the conclusion that these improved symptoms still caused the Veteran difficulty with repetitive bending and twisting on a more than an occasional basis.  The examiner also noted that the Veteran should not climb or crawl and should not squat on more than an occasional basis.  The Board finds that the Veteran's functional impairment of the lumbar spine, to include during flare-ups, more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees as contemplated by a 20 percent disability rating.  Accordingly, and resolving all doubt in favor of the Veteran, the reduction was improper and the 20 percent evaluation is restored effective January 15, 2016.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Analysis and Propriety of Reduction for 
Right and Left Radiculopathy Disability 

The Veteran was in receipt of a noncompensable rating for radiculopathy of the right and left lower extremity prior to August 2, 2010.  From August 2, 2010 to December 30, 2012, the Veteran was in receipt of a 10 percent rating.  From December 31, 2012 to January 14, 2016, he was in receipt of a 20 percent rating.  As of January 15, 2016, the RO reduced his rating from 20 percent to 10 percent.  

As such, the Board will consider whether higher ratings are warranted for the Veteran's radiculopathy disability, to include whether the reduction beginning January 15, 2016 was proper.  

The Veteran's radiculopathy has been rated under Diagnostic Code 8520 (for incomplete paralysis of the sciatic nerve) and Diagnostic Code 8526 for incomplete paralysis of the femoral nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 40 percent is warranted for complete paralysis of the nerve.  38 C.F.R. § 4.124a (2017).

Upon review, the Board finds that the evidence is in equipoise as to whether the criteria for a 20 percent rating, but no higher, for the right and left lower extremity radiculopathy are met for the entire rating period on appeal.

In this regard, the evidence shows that the Veteran has consistently reported bilateral radicular symptoms throughout the appeal period.  Although the August 2007 VA examiner did not indicate whether the Veteran had a diagnosis of radiculopathy, it was noted that the Veteran complained of radiating pain into his legs.  The examiner also noted that the Veteran's symptoms included bilateral leg radiating pain with an aching sensation.  Moreover, in a May 2013 VA medical opinion, the examiner stated that, regarding the onset of the Veteran's radiculopathy, the August 2007 VA examiner mentioned radicular symptoms in both legs various times during the report.  Therefore, it was opined that the Veteran's radicular symptoms in both lower extremities were present at that time (i.e., during the August 2007 VA examination).  Further, May 2010 VA treatment records show that the Veteran complained of back pain that was going down the back of his legs.  As such, the  competent evidence reasonably shows that the Veteran has had radicular symptoms associated with his back disability throughout the rating period on appeal.

Moreover, the first neuerologic evaluation for the Veteran's radiculopathy was conducted during the December 2012 VA spine examination.  At that time, radiculopathy (sciatic nerve) was noted bilaterally and was already characterized to be of "moderate" severity.  

For these reasons, the Board finds that a 20 percent rating, but no higher for moderate incomplete paralysis of the sciatic nerves (right and left lower extremities) is warranted for the appeal period prior to January 15, 2016.

Regarding the rating period beginning January 15, 2016, the Board finds that the Veteran's bilateral radiculopathy disability did not show actual improvement in his ability to function under the ordinary conditions of life and work.  Although the January 2016 VA examination found that the Veteran's radiculopathy was of "mild" severity, the examiner reached the conclusion that these improved symptoms still caused the Veteran difficulty with repetitive bending and twisting on a more than occasional basis.  The examiner also noted that the Veteran should not climb or crawl and should not squat on more than an occasional basis.  The Board finds that the Veteran's functional impairment of the Veteran's spine and associated neurological disabilities, to include during flare-ups, does not show actual improvement in his ability to function under the ordinary conditions of life and work.  Accordingly, and resolving all doubt in favor of the Veteran, the reduction was improper and the 20 percent evaluation is restored, effective January 15, 2016.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Analysis and Propriety of Reduction for CAD Disability 

Prior to his death, the Veteran was in receipt of a 10 percent rating for CAD for the entire initial rating period prior to October 16, 2013.  Beginning October 16, 2013, the Veteran was in receipt of a 60 percent rating.  As of January 15, 2016, the AOJ reduced the Veteran's disability rating to 30 percent.   

As such, the Board will consider whether higher ratings are warranted for the Veteran's CAD disability, to include whether the reduction beginning January 15, 2016 was proper.  

The Veteran's CAD disability has been properly evaluated under Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under this code, a 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

Private treatment records reflect that the Veteran underwent a selective coronary angiography, left heart catheterization, percutaneous intervention to the proximal right coronary artery, and a right femoral angiography in May 2009.  The May 2009 treatment record indicated that the Veteran had a history of recent increase in exertional fatigue.  There were no METs or Left ventricular ejection fraction results noted.

The Veteran underwent a VA heart examination in October 2013.  The examiner confirmed a diagnosis of CAD, first diagnosed in May 2009.  It was indicated that the Veteran required the use of continuous medication for his CAD disability and that a percutaneous coronary intervention had been conducted in May 2009 at the Good Samaritan Hospital.  There was no history of a myocardial infarction, bypass surgery, or pacemaker.  An exercise test was not conducted, but the examiner indicated that the Veteran's METs level was between 5 and 7 with dyspnea and fatigue.  Left ventricular ejection fraction (LVEF) was 45 percent.  

The evidence also includes a January 15, 2016 VA heart examination.  During the evaluation, the Veteran reported having had two stents placed due to blockage in his heart found by cardiac catheterization.  When asked about his symptoms around
that time, he reported that he was cold all the time.  He also indicated that he had a mild heart attack while in the hospital for lower extremity vascular surgery about 6 months ago.  The examiner indicated that medical records showed a cardiac catheterization in May 2009.  The evidence also showed a non-ST wave myocardial infarction on July 2, 2015.  The examiner indicated that continuous medication was required for control of the Veteran's heart disability.  It was then noted that the Veteran had a myocardial imaging test on July 6, 2015.  At that time, LVEF was 57 percent.  A stress test was not performed due to symptoms unrelated to the cardiac condition.  The January 2016 VA examiner then provided an interview-based METs test and noted that the Veteran's METs level was between 5 and 7 with dyspnea.  The examiner also stated that the Veteran should avoid strenuous activity of over level 5 METS on more than an occasional basis.

Upon review of all evidence of record, lay and medical, the Board finds that a 60 percent rating for the Veteran's CAD disability, but no higher, is warranted throughout the entire rating period on appeal.

Regarding the rating period prior to October 16, 2013, the Board notes that the first evidence of the Veteran's METs level and/or LVEF was during the October 2013 examination.  The evidence prior to the examination indicates that the Veteran underwent a selective coronary angiography, left heart catheterization, percutaneous intervention to the proximal right coronary artery, and a right femoral angiography in May 2009.  The May 2009 treatment record also indicated that the Veteran had a history of recent increase in exertional fatigue.  As such, the Board finds that the Veteran's CAD disability more nearly approximates the criteria for a 60 percent rating for the entire initial rating period from July 3, 2007 to October 16, 2013, as it is reasonableto assume that the symptoms and clinical findings in the October 2013 VA examination report were present prior to the date of examination.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating is warranted for the initial rating period prior to October 16, 2013.

Next, the Veteran was in receipt of a 60 percent disability rating from October 16, 2013, to January 14, 2016.  The Board finds that for the entire initial rating period prior to January 14, 2016, a rating in excess of 60 percent is not warranted as there was no evidence of chronic congestive heart failure, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Regarding the rating period beginning January 15, 2016, the AOJ reduced the Veteran's CAD rating from 60 to 30 percent based on MET level was between 5 and 7 with dyspnea as indicated by the January 2016 VA examiner.  The Board finds, however, that the Veteran's CAD disability did not show actual improvement in his ability to function under the ordinary conditions of life and work.  Although the January 2016 VA examination found that the Veteran's MET levels were between 5 and 7 with dyspnea, the examiner indicated that the Veteran should avoid strenuous activity of over level 5 METs on more than an occasional basis, which the Board, resolving any reasonable doubt in the Veteran's favor, finds more nearly approximates a MET level of between 3 and 5.  The Board finds that the Veteran's functional impairment of the Veteran's CAD disability does not show actual improvement in his ability to function under the ordinary conditions of life and work.  Accordingly, and resolving all doubt in favor of the Veteran, the reduction was improper and the 60 percent evaluation is restored effective January 15, 2016.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Analysis for PTSD Disability

The Veteran filed a claim for an increased PTSD rating on August 23, 2013.  At that time, he indicated that his PTSD symptoms had worsened and that he had sleep disturbance and depression, to include as due to pain and discomfort associated with his back and radiculopathy disabilities.

The Veteran's psychiatric disorder has been rated under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  Under this code, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017).

The Board reviewed the Veteran's VA treatment records.  In March 2013 mental health treatment notes, the Veteran reported that he spent most of his day napping and watching TV.  He continued to have difficulty with sleep about 2 or 3 nights per week.  A GAF score of 60 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a February 2015 VA psychiatry note, the Veteran reported difficulty with nightmares and the VA psychiatrist indicated that his medication would be increased.  He reported otherwise doing well.  In a March 2015 VA treatment record, the Veteran indicated that he sobbed at times and was depressed "off and on."  He also reported that his memory was lower.  In a July 2015 VA nursing note, the Veteran reported feelings of depression, anxiety, fear, and frustration.  

The Veteran was afforded a VA PTSD examination in October 2013.  During the evaluation, the Veteran reported living alone and indicated that he spent most of his time "laying around and watching television."  He also noted that he slept a lot due to pain medication prescribed by VA.  During the mental status examination, the Veteran described his mood as "depressed and angry."  He also reported that he woke up every couple of hours sometimes due to nightmares.  The Veteran further indicated that he was paranoid and did not go outside at night without a flashlight.  He also indicated that he had nightmares about Vietnam.  The Veteran reported sleeping with a pistol and with the light on.  He also reported that he relied heavily on his daughter for a lot of things, including his appointments, handling his money, and medications.  The Veteran also noted "moods," and sometimes did not want to be around people.  He indicated that he still has nightmares of being in Vietnam and, on one occasion, he woke up and shot his pistol in the dark and almost killed his cat.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 65 was noted, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Upon review of the evidence of record, the Board finds that, for the rating period on appeal, the Veteran's PTSD disability more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Throughout the rating period on appeal, the Veteran has consistently reported symptoms of occasional depressed mood, anxiety, suspiciousness, and chronic sleep impairment with nightmares.  The Board finds that these symptoms more nearly approximate a 30 percent PTSD rating for the entire increased rating period on appeal.  

The Board however finds that the weight of the lay and medical evidence does not show that the Veteran's PTSD more nearly approximate the criteria for a 50 percent rating.  In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 30 percent ratings granted herein.  The Veteran does suffer from chronic sleep impairment with nightmares, but these symptoms are specifically contemplated in the 30 percent rating criteria.  The Veteran has also only reported occasional depression and he has been found to be socially appropriate and friendly.  See e. g., April 2015 VA treatment record.  Mental status examinations have also not demonstrated that the Veteran had a flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Moreover, the Veteran's GAF scores are consistent with a 30 percent disability rating as they have range from 60 to 65, indicative of mild to moderate symptoms or mild to moderate occupational and social impairment.  

For these reasons, the Board finds that a 30 percent rating for PTSD, but no higher, is warranted for the entire rating period on appeal.


ORDER

For the rating period prior to December 30, 2012, a 20 percent rating, but no higher, for the lumbar spine disability is granted.

For the rating period from December 31, 2012, to January 14, 2016, a rating in excess of 20 percent for the lumbar spine disability is denied.

The reduction of the Veteran's evaluation for the lumbar spine disability from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent rating is restored.

For the rating period prior to August 2, 2010, a 20 percent rating, but no higher for right lower extremity radiculopathy, is granted. 

For the rating period prior to August 2, 2010, a 20 percent rating, but no higher for left lower extremity radiculopathy, is granted. 
For the rating period from August 2, 2010, to December 30, 2012, a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted.

For the rating period from August 2, 2010 to December 30, 2012, a rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted.

For the rating period from December 31, 2012 to January 14, 2016, a rating in excess of 20 percent for right lower extremity radiculopathy is denied.

For the rating period from December 31, 2012 to January 14, 2016, a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

The reduction of the Veteran's rating for right lower extremity radiculopathy from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent rating is restored.

The reduction of the Veteran's rating for left lower extremity radiculopathy from 20 percent to 10 percent, effective January 15, 2016, was improper; the 20 percent rating is restored.

For the entire rating period prior to October 16, 2013, a 60 percent rating, but no higher, for CAD is granted. 

For the rating period from October 16, 2013, to January 14, 2016, a rating in excess of 60 percent for CAD is denied. 

The reduction of the Veteran's rating for CAD from 60 percent to 30 percent, effective January 15, 2016, was improper; the 60 percent rating is restored.

For the entire increased rating period on appeal, a 30 percent rating, but no higher, for PTSD is granted.  
 
REMAND

Prior to his death, the Veteran had indicated that he last worked in February 2001 for a trucking company, hauling cattle.  See August 2001 VA examination.  During the August 2001 VA examination, the Veteran also reported that he left work after a motor vehicle accident and was experiencing increased mental confusion and forgetfulness.  

VA heart and spine examinations show that the Veteran's disabilities impacted his ability to work in that the Veteran had difficulty with repetitive bending and
twisting and was instructed not to climb or crawl.  It was also noted that the Veteran should  avoid strenuous activity of over 5 METs.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. 

The Court has also held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 
38 U.S.C. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 
38 U.S.C. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

In this case, for the rating period beginning November 1, 2013 (and with consideration of the bilateral factor 38 C.F.R. § 4.26, and the Board's decision herein), the Veteran in receipt of a combined 100 percent ("total") schedular disability rating for all of his service-connected disabilities.  

Nonetheless, as stated, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C. § 1114.  See Buie, 24 Vet. App. 250 (2011); Bradley, 22 Vet. App. 294.  Specifically, and as based on the Court's decision in Bradley, entitlement to SMC at the (s) rate will be granted if a TDIU evaluation was, or can be, predicated upon a single disability and (1) there exists additional disability or disabilities independently ratable at 60 percent or more, or (2) the veteran is permanently housebound by reason of a service-connected disability or disabilities.

Regarding the rating period prior to November 1, 2013, the Veteran was in receipt of a combined 80 percent rating as of July 2007.  As such, the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16 (a) were from July 2007 to November 1, 2013.

The Board finds that a remand is warranted for several reasons.  First, because the Veteran did not complete a VA Form 21-8940, Application for Individual Unemployability, the appellant, on remand, should be afforded an opportunity to complete this form, especially since the evidence suggests that the appellant assisted the Veteran with his daily activities, medical appointments, and lived in close proximately to the Veteran.  In other words, the appellant (the Veteran's daughter) may shed some light on the Veteran's past work history, education, and his reasons for his unemployment.   
Additionally, the AOJ should obtain a medical opinion to assist in determining the effect of the Veteran's service-connected disabilities on his employability, both individually and considered together.  



Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU by substitution.

2.  Obtain a medical opinion from an appropriate examiner who posseses vocational experience, if possible, to assist in determining the effect that the Veteran's service-connected disabilities had on his employability, both individually and in combination.  

The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment.

A complete rationale should be provided.

3.  Readjudicate the claim for entitlement to TDIU by substitution, to include consideration for SMC.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


